El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Benigna Cruz presentó demanda a nombre de su hija menor de edad Rosa María Cruz en 1°. de abril de 1915 contra *110Felipe Santiago solicitando qne se la declarase hija natural reconocida de éste, con los derechos qne el Código Civil concede a los hijos naturales. También ¡=se pidió en la demanda qne se concedan alimentos a la menor hasta qne llegue a la edad de 18 años.
En la demanda se expusieron como hechos fundamentales de la acción de filiación qne a principios del año 1899 sn madre Benigna Cruz fué seducida por Felipe Santiago con quien vivió en concubinato y de cuyas relaciones nació en 20 de abril de 1900 la demandante Bosa María Cruz, la que siempre fué tenida por él como hija suya, atendiendo a sus necesidades, llamándola hija en conversaciones pfiblicas de-lante de varias personas, llevándola a pasar temporadas en su casa donde estuvo tres meses desde junio a septiembre de 1914, y luego en enero de 1915, que el demandado ha mani-festado en diversas ocasiones a Escolástico Roger, quien cuida de la demandante, que ésta es su hija y que la recono-cería legalmente si no fuera por la oposición de su esposa, y que cuando sus padres la procrearon eran ambos solteros y sin impedimento para contraer matrimonio. Para la re-clamación de alimentos se alega el capital que tiene el demandado.
La demanda fué jurada por Benigna Cruz 'y la parte demandada también juró su contestación en la que negó los hechos que son fundamento de aquélla.
Celebrado el juicio el día 19 de junio de 1915, el tribunal inferior declaró probados los hechos de la demanda refe-rentes a los actos de reconocimiento alegados y dictó sentencia declarando que Felipe Santiago es el padre natural de Rosa María Cruz y condenándole a pagar a su hija por vía de alimentos la cantidad de $30 mensuales hasta que cumpla la edad de 18 años, así como las costas, desembolsos y los hono-rarios del abogado de la demandante. Contra esta sentencia y contra la resolución que aprobó el memorándum de costas por contener cantidad para honorarios de abogado, interpuso el demandado el presente recurso de apelación.
*111El único motivo en qne el apelante basa sn petición de qne revoquemos la sentencia apelada es que la. prueba no es suficiente para sostener la declaración del tribunal inferior de que Rosa María Cruz es bija natural suya, porque no es vigorosa y convincente como hemos declarado debe serlo la de filiación. Negueruela v. Somohano, 16 D. P. R. 692 y Méndez v. Martínez, 21 D. P. R. 252
Veamos, pues, si la prueba es vigorosa y convincente para sostener la declaración hecha por el tribunal a quo de que Rosa María Cruz es hija natural del apelante Felipe Santiago.
Del examen de las declaraciones que obran en la trans-cripción de los autos hay prueba para sostener que Benigna Cruz vivió en concubinato con Felipe Santiago en la fecha que indica la demanda; que de esas' relaciones nació la niña Rosa María Cruz, pagando el demandado los gastos del parto; que dichas relaciones continuaron hasta el año 1901 en que se casó Felipe Santiago con otra mujer; que cuando la niña tuvo cuatro años de edad la madre la entregó para su cuidado a su padrino Escolástico Roger, quien vive con una hermana de Benigna; que Felipe Santiago atendió pecuniariamente a la madre y a la hija mientras vivieron juntas y que después entregaba semanales de dinero a Roger para las atenciones de la niña, generalmente por entregas directas a él y otras por conducto de Rosa María, siendo la última entrega el día que se presentó la demanda; que el apelante ante varias pegonas ha manifestado que Rosa María Cruz es su hija, le ha dado su bendición como padre repetidas veces y manifestó a Esco-lástico Roger que si no la reconocía legalmente como tal hija era porque su esposa se oponía; y que Roger llevó a Rosa María Cruz a pasar una temporada en la casa de Felipe Santiago en el año 1914 y luego estuvo otra vez en diciembre o enero de 1915.
Es cierto q.ue muchos de estos hechos fueron contradichos por testigos de la parte demandada y que la testigo principal en el pleito fué Rosa María Cruz, que entonces tenía 15 años de edad, pero como la declaración hecha, por el juez inferior *112en la sentencia lleva consigo crédito para esos hechos, tenemos qne aceptarlos como ciertos toda vez qne oyó a los testigos y viéndolos declarar estaba en mejor condición qne nosotros para apreciar sn credibilidad, ya que no tenemos para cono-cer la declaración de los testigos otra cosa que el extracto de sus manifestaciones hecho en la exposición del caso.
Entendemos que tales hechos constituyen una prueba vi-gorosa y convincente del reconocimiento hecho por Felipe Santiago de su hija natural Rosa María, teniendo en cuenta •también que estando el demandado presente en el juicio no se presentó como testigo para contradecir las afirmaciones que se hicieron de sus actos y manifestaciones permitiendo de ese modo que el juez hiciera la inferencia de que no se atrevía a contradecirlos bajo juramento. Una de las razones que se tuvieron en cuenta en el caso de Fajardo v. Tió, 17 D. P. R. 248, para confirmar la sentencia que hizo la declara-ción de hija natural fué que el padre demandado no declaró, haciéndose referencia al artículo 102 de la Ley de Evidencia y a la obra de Wigmore, 289 respecto a tal circunstancia. Es cierto que el demandado juró la contestación negando los actos de reconocimiento que en la demanda se le imputaban, pero tal negativa jurada es solamente un requisito del pro-cedimiento que no tiene el valor probatorio de una declaración prestada en el juicio que está sujeta a las repreguntas de la parte contraria. Ni el hecho de que al sentarlo la deman-dante en la silla de ios testigos se limitara a preguntarle sobre sus bienes de fortuna a los efectos de su reclamación de alimentos y no lo interrogara sobre los actos de recono-cimiento quita fuerza a la inferencia que surge del hecho de no haber contradicho los hechos que se le imputaron por los testigos de la parte demandante, pues para ésta no era evi-dencia superior la declaración de la parte demandada, pues había de serle un testigo hostil, dada su contestación a la demanda.
La teoría de la parte apelante en esta apelación es que no existe una serie continua de actos de reconocimiento por *113parte suya porque encuentra nna laguna en la prueba desde los cuatro años de edad de la niña basta que en 1914 estuvo, en su casa y que sólo demuestra actos aislados.
No es necesario para que la posesión continua de estado de hijo natural exista que los actos de reconocimiento empie-cen desde el nacimiento hasta la demanda si existe una serie de actos que demuestren la voluntad del padre de reconocer al hijo natural, bastantes para poder estimar que no siendo aislados son por el contrario una continuación de hechos que presenten al hijo en relación no interrumpida de hijo natural. Méndez v. Martínez, 21 D. P. R. 267. Pero en este caso resulta además que los actos de reconocimiento empezaron con el nacimiento y continuaron hasta la demanda, pues la laguna que el apelante encuentra en la prueba se debe a que echa en olvido la declaración de Escolástico Boger según la cual Felipe Santiago siempre le entregó dinero para atender a su hija Rosa María Cruz.
El resultado de la prueba creída por el tribunal inferior es no sólo que Eosa María Cruz es el fruto de las relaciones del demandado con Benigna Cruz cuando ambos eran solteros, sino que desde entonces y hasta el comienzo del pleito ha venido atendiendo a la subsistencia de su hija, que como tal la ha tratado ante diversas personas, y que por algunas temporadas la ha tenido en su casa, hechos que son bastante vigorosos y convincentes para demostrar la posesión continua del estado de hija natural suya por sus actos directos y por tanto que la demandante justificó los requisitos que exigía la ley vigente a su nacimiento y que no cometió el tribunal inferior el error que se le atribuye de haber fallado sin prueba, que sostenga su sentencia.
En cuanto a la condena de pagar honorarios de abogado' hace referencia esta apelación, tenemos que decir que en una acción de filiación como la presente en que no se reclaman bienes no existe cuantía y, por tanto, de acuerdo con lo resuelto en el caso de Modesto v. Sucesión Dubois, 16 D. P. R. 745, no pueden recobrarse honorarios de abogado. Es cierto *114que también se reclamó con la demanda de filiación una pen-sión alimenticia de $75 mensuales basta que Eosa María Cruz llegara a la edad de 18 años y que la sentencia concede $30 al mes por ese período de tiempo, pero de- acuerdo con lo decidido en el caso de Luzunaris v. Díaz, 23 D. P. R. 663 con motivo de una demanda sobre alimentos, no procede la condena de honorarios de abogados, por lo que la sentencia apelada debe ser modificada en este particular y también la resolución aprobando el memorándum de costas para que quede eliminada la partida de honorarios de abogado.

Confirmada la sentencia y resolución apeladas, pero modificando la primera en el sentido de que no procede la condena de honorarios de abogado y eliminando de la segunda la partida de dichos honorarios.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.